 



EXHIBIT 10.5
Letter Agreement

     
 
  May 6, 2008

          Dear Robin:
          I am pleased to inform you that the Compensation Committee of the
Board of Directors has approved paying you a spot bonus in the amount of
$150,000, with the proviso that you be required to repay the Company $75,000 of
that amount if you are no longer employed by the Company in 12 months.
          I ask you to sign below to indicate your understanding, agreement and
acceptance of this bonus under the terms stated above.

     
 
  All the best,
 
   
 
  /s/ Susan Lyne
 
   
 
  Susan Lyne

Acknowledged, Agreed to and Accepted:
/s/ Robin Marino                              
Robin Marino
Date: May 8, 2008

 